DETAILED ACTION
Claims 11-20 (filed 03/23/2022) have been considered in this action.  Claims 11, 13, 14, 18 and 20 have been amended.  Claims 1-10 and 21 have been canceled.  Claims 12, 15, 16, 17 and 19 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 03/23/2022, with respect to rejection of claims 13 and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 13 and 14 has been withdrawn. 

Applicant's arguments, see page 7 paragraph 3, filed 03/23/2022, with respect to rejection of claims 11-20 under 35 U.S.C. 103 have been fully considered but they are only considered partially persuasive.  The examiner agrees with the applicant’s contention regarding the teachings of Shimizu (JP 2001-282327) failing to teach an execution time comprising a duration of time of each process in the virtual time being set to zero.  The examiner disagrees with the applicant’s argument that “The Office (at pg. 14) acknowledges Resmerita fails to teach or suggest "...a programmable logic controller... based on a virtual time and an execution time of each process in the virtual time being set to zero" as recited independent claim 11, and cites Shimizu for this subject matter” as the examiner previously noted Resmerita was used to teach this limitation, while acknowledging that based on the broadest reasonable interpretation of the formerly present claim language, Shimizu also taught this limitation (i.e. when duration was not explicit).
However, the examiner disagrees with the applicant’s contention that “Resmerita, for its part, was cited for features having nothing to do with setting an execution time comprising a duration of time of each process in the virtual time to zero, as called for by amended independent claim 11. The combination of Resmerita and Shimizu thus fails to teach or suggest independent claim 11, because Resmerita fails to provide what Shimizu lacks”.  Resmerita was utilized in the previous rejection to teach this limitation, and the examiner maintains this position based on the following:
Resmerita (US 20120310620) teaches in paragraphs [0038]-[0039] and Fig. 3 that discrete event simulators are known and operate through modeling the execution times as being “instantaneous” and time “hops” between the events through the use of an event queue.  Because events are described as being instantaneous, they must occur with zero time duration. 
This is in line with the description provided by the applicant, because they have explicitly stated in the instant specification that “[page 4] Setting the execution time of the respective processes to zero achieves a situation whereby the execution pattern is executed deterministically and not based on priorities of processes, since each process in the virtual time is instantaneous following the start thereof until the end, such that there are not able to be any process interruptions due to other processes having higher priorities” and “[page 12] One aspect that is essential to the invention is then that the execution time for a respective process PR is set to zero. This thus ensures that the execution order EO is complied with and that there are not able to be any interruptions in the execution of processes, since the respective execution of a process is instantaneously ended”.  In other words, by the applicant’s own admission, having zero execution time duration is equivalent to a process being instantaneous, thus Resmerita’s description of “[0038] In discrete-event simulation, the operation of a system is represented as a chronological sequence of events. Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous” reads on the applicant’s amended claim language and fails to distinguish itself from that which has been previously published.  The applicant equivocates being instantaneous with having zero execution time duration, and the examiner agrees with this assertion.
To support this position, the examiner has provided extrinsic evidence in the form of a definition of the word ‘instantaneous’ as provided Merriam-Webster’s online dictionary that states “done, occurring, or acting without any perceptible duration of time”.  It would be understood by a person having ordinary skill that this definition would include a duration of zero, because having no duration of time is equivalent to having zero duration of time.
In further support of the examiner’s position, extrinsic evidence in the form of the textbook “Introduction to Embedded Systems” by Lee and Seshia has been provided which describe discrete systems and specifically discrete events such as the discrete-event simulator of Resmerita as “[page 43] A discrete system operates in a sequence of discrete steps and is said to have discrete dynamics. Some systems are inherently discrete... In the above example, each entry or departure is modeled as a discrete event. A discrete event occurs at an instant of time rather than over time”.  According to Lee and Seshia, discrete events occur “at an instant of time rather than over time” which to a person having ordinary skill in the art would be understood to mean that they occur with zero duration, because they do not occur over time and are instantaneous.  Lee and Seshia go on to describe that “[page 163] Discrete-event systems (DE systems) have been used for decades as a way to build simulations for an enormous variety of applications” and “To execute a DE [sic discrete event] model, we can use an event queue”, thus teaching the inherent fact that when discrete event systems use event queues for running simulations, they imply an execution time of zero using the event queue because they are modeling/simulating a discrete system which operates off the principal of events executing instantaneously or with zero duration.  This information is pertinent because the very structure called by Resmerita when describing how tasks are simulated to occur with zero duration of time, or instantaneously is an event queue, which is based on the idea of a discrete system that can be modeled by having zero duration of time.  
It is therefore the examiner’s position that based upon all of the provided evidence and the teachings of Resmerita, Resmerita does indeed teach the idea of “an execution time comprising a duration of time of each process in the virtual time being set to zero” because Resmerita is using an event queue that models the software comprising different blocks as being executed instantaneous, or having a duration of zero through the use of the event queue.  The examiner maintains the previous rejection of claim 11 under 35 U.S.C. 103 in view of Resmerita and Shimizu.  

Non-patent Literature
The extrinsic evidence provided by non-patent literature “Introduction to Embedded Systems” was retrieved from the internet, albeit in the form of a “protected pdf” that is not allowed to be attached to the office action.  A truncated copy with the relevant pages has been provided, and a copy of this reference can be obtained at the following location:
https://ptolemy.berkeley.edu/books/leeseshia//releases/LeeSeshia_DigitalV2_2.pdf

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Resmerita et al. (US 20120310620, hereinafter Resmerita) in view of Shimizu et al. (Japanese Patent Publication JP2001282327, hereinafter Shimizu).

In regards to Claim 11, Resmerita teaches “A method for computer-aided simulation of operation of a machine working in an automated manner” ([0034] This dedicated hardware, denoted as "control unit 20" in FIG. 1, executes the embedded software which determines the behavior of the control unit 20. The control unit 20 receives a set of sensor signals to be processed and provides a set of actuator signals (e.g., a desired motor current) supplied to a plant simulator 10 which emulates the plant to be controlled (e.g., a servo motor, a combustion engine, rudders of an aircraft, etc). The plant simulator 10 simulates the behavior of the real plant by providing appropriate sensor outputs (e.g., an angular position, a temperature value, etc.)) “said machine being controllable during real operation via software code on a programmable logic controller” ([0034] The controller software is loaded into the target system which is generally a (e.g., embedded) computing system dedicated for particular types of control applications...The control unit 20 receives a set of sensor signals to be processed and provides a set of actuator signals (e.g., a desired motor current) supplied to a plant simulator 10 which emulates the plant to be controlled) “the method comprising: performing simulated control of the machine via the software code on a simulation computer based on a predefined execution pattern, said predefined execution pattern defining a temporal execution order of processes executed by the software code and starting times of processes based on a virtual time...” (Fig. 4 shows start times for tasks/processes labeled t0, t1, t2, t3 and t4 [0037] A novel SIL simulation system and method include a simulation model that enables SIL simulations of embedded systems which are useful for testing real-time properties of the application without relying on detailed hardware simulation; [0038] In discrete-event simulation, the operation of a system is represented as a chronological sequence of events. Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous. The clock skips to the next event time as the simulation proceeds. An event is associated to one or more functions of the simulated system that have to be executed when the event is processed. Furthermore, an event may contain data that is made available to these functions at the time of the event; [0039] A discrete event simulator maintains a list of events ordered by their timestamps, called an event queue, and a simulation time, which is the timestamp of the event currently being processed. After processing an event, the simulator advances the simulation time to the timestamp of the next event in the queue and processes that event) “and an execution time comprising a duration of time of each process in the virtual time being set to zero” ([0038] Before going into the details of the novel simulation method and system, the properties of discrete event simulation and co-routines as well as the execution time estimation are briefly discussed. In discrete-event simulation, the operation of a system is represented as a chronological sequence of events.  Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous” and “[0039] In this example, the event queue contains three events E1, E2, and E3. The simulation "hops" from one event to the next; wherein processes that are instantaneous have zero duration; [0046] Examples of the present invention combine the above techniques of code annotation and discrete event simulation and usefully employ these in a novel SIL simulation model.) “and starting, during the simulated control of the machine, a next process, which follows an ended process in the temporal execution order, only after a process in the real time of the simulation computer has ended, the virtual time being set to the starting time of the next process at the start of this next process” (Fig. 4 and [0062] FIG. 4b illustrates, as an example, the execution of the two tasks T and T' on the target platform: T is triggered at time t.sub.0 and T' is triggered at time t.sub.1. As task T' is assumed to have higher priority, it preempts the execution of the first part of the code of task T (assuming that t.sub.1<t.sub.0+.delta..sub.1). Thus, the value of the global variable v provided by T' at time t.sub.2 (t.sub.2=t.sub.1+.delta..sub.2) is read by the first task T at time t.sub.4 (t.sub.4=t.sub.0+.delta..sub.1+.delta..sub.2+.delta..sub.3). The smaller boxes within the rectangles representing the tasks T and T' schematically illustrate the execution of single lines of code in the source code of each task; [0065] The simulation of the execution of the tasks T and T' using discrete event simulation is illustrated in FIG. 5 whereby it is assumed that, initially, the event queue contains two events: an event Ev0 with timestamp t.sub.0 for triggering task T (denoted as Ev0(t.sub.0, T)), and an event Ev1 with timestamp t.sub.1 for triggering task T' (denoted as Ev1(t.sub.1, T')... The PEM starts the execution of task T by calling the corresponding co-routine. Accordingly, the SEB representing the first part of task T is executed as a whole (here SEB1), then the control returns to PEM (also providing the required target execution time .delta..sub.1 to the PEM). Then PEM registers a new event Ev2 in the queue with timestamp t.sub.0-.delta..sub.1.  [0071] It should be noted that in the above example of FIG. 4d and FIG. 5 the order of execution of arbitrary lines of source code is not necessarily preserved. In the example of FIG. 4b the execution of task T' takes place after executing line x of task T and before executing line y of task T. In the simulation model used in the example of FIGS. 4d and 5, the execution of task T' takes places after the execution of the SEB corresponding to the entire first part of task T. In order to take into consideration the effects of preemption on data dependencies between concurrent components, it is sufficient to preempt executions only at access points.  In other words, it does not matter at which line of code a preemption exactly occurs. The only relevant question is between which access points the preemption occurs. This observation allows for a fast simulation while preserving the relevant real-time behavior of the system).
Resmerita fails to teach “...a programmable logic controller...”.
Shimizu teaches ““...a programmable logic controller...” ([page 5 paragraph 3] As shown in FIG. 3, a plurality of PLC simulators 10 (PLCs) that simulate the functions of a plurality of real PLCs (1), PLC (2),..., PLC (n)), a virtual time management server 20 that transmits and receives information to and from the plurality of simulators 10 and manages operations) 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method for simulating an embedded processor for a machine that uses virtual time and simulates the machining so that as real time operations advance, so does the simulation time as taught by Resmerita with the use of a PLC as the embedded processor and which uses a virtual time execution time of zero as taught by Shimizu because a PLC is merely a specific type of embedded processor typically used to control machinery, and because Shimizu is also interested in performing simulation of a processor executing tasks for controlling a machine it can be considered a simple substitution of one well-known computer component with another.  By combining these elements, it can be considered taking the well-known device of a PLC and using it as a simple substitution of the control computer of Resmerita in a known way to achieve predictable results.

In regards to Claim 12, Resmerita and Shimizu teach the method of simulating a machine as incorporated by claim 11 above.  Resmerita further teaches “The method as claimed in claim 11, wherein the predefined execution pattern is based on a real process execution, in which processes were executed by a real machine working in an automated manner via software code on a real programmable logic controller” (Fig. 4 and 5 and a method of a computer-based simulation of a real time system having an application software to be executed on a target hardware platform, the application software being composed of at least two tasks of different priority and each task having a set of instructions. The novel method comprises: [0008] defining at least one access point for each task at an instruction representing at least one of the following: [0009] an entry point of a task, [0010] an termination point of a task, [0011] an access to shared memory, [0012] an access to a register of the target hardware platform, [0013] a call to a function of the operating system or to a driver function provided by the target platform, [0014] to thereby divide the tasks into instruction blocks; [0015] assigning a target execution time to each of the instruction blocks representing a time required for executing the instruction block on the target system; [0016] performing discrete event simulation using a queue of events, each of which being associated with a task, an access point of a task, and an event timestamp; and; [0017] during a processing of an event, executing the instruction block corresponding to the access point associated with the event without interruption; [0056]In accordance with the principle of discrete event simulation the (simulated) time "hops" from event to event. The execution of code on a powerful computing platform such as a personal computer is typically much faster than the actual execution of the same code on a specific target platform (i.e. the embedded system). The events to be processed can be grouped in two categories: [0057] (1) events related to the execution of the application software (the tasks) and [0058] (2) events related to the simulation of the platform model. [0059] An event in the first category is either an access point execution or the occurrence of an external interrupt. A correct processing of these events ensures that software execution in simulation is close to the real case) “and wherein the temporal execution order of the processes and associated starting times in the real process execution correspond to the execution order and the starting times of the processes in the predefined execution pattern” ([0061] FIG. 4a sketches two task functions T and T' which both access a global variable v, in reading and writing, respectively. The source code of the tasks is split as schematically shown in FIG. 4a. Therein, the time periods .delta..sub.1 to .delta..sub.4 denote the execution times (of a specific SEB of a specific task) on the target platform on which the corresponding SEBs should finally be executed. It should be noted that the time periods .delta..sub.1 to .delta..sub.4 typically have different values. The dotted line separating each of the tasks T and T' into two segments illustrates an access point which is set immediately before the access of the global variable. Thus, each of the tasks T and T' is composed of two SEBs, wherein a target execution time period (.delta..sub.1 to .delta..sub.4) is assigned to each SEB; [0070] One can see that every access point is executed at the right time as compared to the execution timing when using the target hardware as illustrated in FIG. 4b. Thus, the simulation model as per the currently discussed example of the present invention preserves the order of accesses to the same shared resource from different tasks. FIG. 5 illustrates the above described simulation order of FIG. 4d using a table that includes the contents of the event queue during the simulation, the event processing actions performed by the discrete event simulator and the corresponding operations of the PEM component).

In regards to Claim 13, Resmerita and Shimizu teach the method of simulating a machine as incorporated by claim 11 above.  Resmerita further teaches “The method as claimed in claim 11, wherein a task executed by a program module of the software code and which is interrupted one or more times by another program module is represented in the predefined execution pattern such that execution sections of the task situated next to interruptions are represented by separate processes having the starting time of the beginning of the execution section and a simulated execution time of zero” ([0038] In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous; [0046] Examples of the present invention combine the above techniques of code annotation and discrete event simulation and usefully employ these in a novel SIL simulation model. Accordingly, a precise definition of the pause/resume points--which are henceforth referred to as "access points"--is provided to allow a respective code instrumentation. It is assumed that it is sufficient to simulate the task execution so as if switching between tasks (due to interrupts and preemptive scheduling) would occur at access points only. Co-routines may be employed to implement the simulation of task switching and interrupt handling. The above-mentioned assumption allows a quick and inexpensive SIL simulation of the embedded software and the target platform while, at the same time, achieving high accuracy comparable to HIL simulations. The behavior of the target platform is taken into account by instrumenting the application code with target execution times; [0047] A "task" of the application software is either a general function that is called by the operating system or a function that is called when an interrupt occurs (i.e. an interrupt service routine).; [0053] A co-routine may be defined for every task. The co-routine is executed from the beginning whenever the task has to start a new execution, as determined by a simulated scheduler component of the operating system (for tasks) or by a simulated interrupt controller (for interrupt service routines). Every time a co-routine is called, the co-routine is executed from the beginning or resumed from a yield point (which coincides with an internal access point). The co-routine is called by a specialized component of the simulated system, called Program Execution Manager (PEM). The PEM controls a discrete event simulation with the following specific functionality: The PEM keeps track of the ongoing execution time for the executed application code and implements the processor reaction to interrupt requests, as detailed below; [0054] the application code (which is the source code of all tasks and interrupt service routines) is instrumented with a co-routine yield (return) instruction inserted immediately before every internal access point. Consequently, when executing the instrumented code, the execution control returns to the PEM right before each internal access point. The fragment of code executed between two successive access points is referred to as "synchronously executed block" (SEB). The PEM simulates the passage of the execution time corresponding to the SEB. Based on inputs from the (simulated) OS scheduler and the interrupt controller, the PEM is able to decide whether to continue with execution of the same task or whether it has to switch to another task which, for example, has a higher priority).

In regards to Claim 14, Resmerita and Shimizu teach the method of simulating a machine as incorporated by claim 12 above.  Resmerita further teaches “The method as claimed in claim 12, wherein a task executed by a program module of the software code and which is interrupted one or more times by another program module is represented in the predefined execution pattern such that execution sections of the task situated next to interruptions are represented by separate processes having the starting time of the beginning of the execution section and a simulated execution time of zero” ([0038] In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous; [0046] Examples of the present invention combine the above techniques of code annotation and discrete event simulation and usefully employ these in a novel SIL simulation model. Accordingly, a precise definition of the pause/resume points--which are henceforth referred to as "access points"--is provided to allow a respective code instrumentation. It is assumed that it is sufficient to simulate the task execution so as if switching between tasks (due to interrupts and preemptive scheduling) would occur at access points only. Co-routines may be employed to implement the simulation of task switching and interrupt handling. The above-mentioned assumption allows a quick and inexpensive SIL simulation of the embedded software and the target platform while, at the same time, achieving high accuracy comparable to HIL simulations. The behavior of the target platform is taken into account by instrumenting the application code with target execution times; [0047] A "task" of the application software is either a general function that is called by the operating system or a function that is called when an interrupt occurs (i.e. an interrupt service routine).; [0053] A co-routine may be defined for every task. The co-routine is executed from the beginning whenever the task has to start a new execution, as determined by a simulated scheduler component of the operating system (for tasks) or by a simulated interrupt controller (for interrupt service routines). Every time a co-routine is called, the co-routine is executed from the beginning or resumed from a yield point (which coincides with an internal access point). The co-routine is called by a specialized component of the simulated system, called Program Execution Manager (PEM). The PEM controls a discrete event simulation with the following specific functionality: The PEM keeps track of the ongoing execution time for the executed application code and implements the processor reaction to interrupt requests, as detailed below; [0054] the application code (which is the source code of all tasks and interrupt service routines) is instrumented with a co-routine yield (return) instruction inserted immediately before every internal access point. Consequently, when executing the instrumented code, the execution control returns to the PEM right before each internal access point. The fragment of code executed between two successive access points is referred to as "synchronously executed block" (SEB). The PEM simulates the passage of the execution time corresponding to the SEB. Based on inputs from the (simulated) OS scheduler and the interrupt controller, the PEM is able to decide whether to continue with execution of the same task or whether it has to switch to another task which, for example, has a higher priority).

In regards to Claim 17, Resmerita and Shimizu teach the method of simulating a machine as incorporated by claim 11 above.  Resmerita further teaches “The method as claimed in claim 11, wherein the operation of the machine working in the automated manner as one of (i) a machine tool, (ii) a production machine and (iii) at least part of a logistics system is simulated” ([0003] Examples of such systems also include so called embedded systems in which the nodes which can also be referred to as electronic control units (abbreviated ECUs). An ECU may perform the tasks defined by software and may be encapsulated in the device which it controls. Examples of embedded systems include automotive systems, automation systems and avionics systems).  Shimizu also teaches “wherein the operation of the machine working in the automated manner as one of (i) a machine tool, (ii) a production machine and (iii) at least part of a logistics system is simulated” ([page 12 paragraph 4] As an example, as shown in FIG. 19, there is one in which a simulator 10 ′ for a machine tool (robot) 11 and a PLC simulator 10 are managed by a virtual time management server 20. The real PLC and the robot 11 cooperate with each other. For example, the robot simulator 10 ′ simulates whether the arm 12 of the robot 11 collides with another object based on the trajectory of the robot 11 moving from the point X to the point Y. Reference numeral 10 executes various processes at the same time).

In regards to Claim 18, Resmerita teaches “A simulation computer for computer-aided simulation of operation of a machine working in an automated manner, said machine being controllable during real operation via software code on a programmable logic controller” (Fig. 1 and 2 shows simulator 10 [0034] The controller software is loaded into the target system which is generally a (e.g., embedded) computing system dedicated for particular types of control applications. This dedicated hardware, denoted as "control unit 20" in FIG. 1, executes the embedded software which determines the behavior of the control unit 20. The control unit 20 receives a set of sensor signals to be processed and provides a set of actuator signals (e.g., a desired motor current) supplied to a plant simulator 10 which emulates the plant to be controlled (e.g., a servo motor, a combustion engine, rudders of an aircraft, etc). The plant simulator 10 simulates the behavior of the real plant by providing appropriate sensor outputs (e.g., an angular position, a temperature value, etc.)) “the simulation computer being configured to perform a method in which: simulated control of the machine is performed via the software code on the simulation computer based on a predefined execution pattern of processes, the predefined execution pattern defining a temporal execution order of processes executed by the software code and starting times of the processes based on a virtual time...” ((Fig. 4 shows start times for tasks/processes labeled t0, t1, t2, t3 and t4[0037] A novel SIL simulation system and method include a simulation model that enables SIL simulations of embedded systems which are useful for testing real-time properties of the application without relying on detailed hardware simulation; [0038] In discrete-event simulation, the operation of a system is represented as a chronological sequence of events. Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous. The clock skips to the next event time as the simulation proceeds. An event is associated to one or more functions of the simulated system that have to be executed when the event is processed. Furthermore, an event may contain data that is made available to these functions at the time of the event;  [0039] A discrete event simulator maintains a list of events ordered by their timestamps, called an event queue, and a simulation time, which is the timestamp of the event currently being processed. After processing an event, the simulator advances the simulation time to the timestamp of the next event in the queue and processes that event) “...and an execution time comprising a duration of time of each process in the virtual time being set to zero” ([0038] Before going into the details of the novel simulation method and system, the properties of discrete event simulation and co-routines as well as the execution time estimation are briefly discussed. In discrete-event simulation, the operation of a system is represented as a chronological sequence of events.  Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous” and “[0039] In this example, the event queue contains three events E1, E2, and E3. The simulation "hops" from one event to the next; wherein processes that are instantaneous have zero duration; [0046] Examples of the present invention combine the above techniques of code annotation and discrete event simulation and usefully employ these in a novel SIL simulation model) “wherein, during the simulated control of the machine, a next process, which follows a process in the execution order which has ended, is started only after the process in the real time of the simulation computer has ended; and wherein the virtual time is set to a starting time of the next process at a start of said next process” (Fig. 4 and [0062] FIG. 4b illustrates, as an example, the execution of the two tasks T and T' on the target platform: T is triggered at time t.sub.0 and T' is triggered at time t.sub.1. As task T' is assumed to have higher priority, it preempts the execution of the first part of the code of task T (assuming that t.sub.1<t.sub.0+.delta..sub.1). Thus, the value of the global variable v provided by T' at time t.sub.2 (t.sub.2=t.sub.1+.delta..sub.2) is read by the first task T at time t.sub.4 (t.sub.4=t.sub.0+.delta..sub.1+.delta..sub.2+.delta..sub.3). The smaller boxes within the rectangles representing the tasks T and T' schematically illustrate the execution of single lines of code in the source code of each task; [0065] The simulation of the execution of the tasks T and T' using discrete event simulation is illustrated in FIG. 5 whereby it is assumed that, initially, the event queue contains two events: an event Ev0 with timestamp t.sub.0 for triggering task T (denoted as Ev0(t.sub.0, T)), and an event Ev1 with timestamp t.sub.1 for triggering task T' (denoted as Ev1(t.sub.1, T')... The PEM starts the execution of task T by calling the corresponding co-routine. Accordingly, the SEB representing the first part of task T is executed as a whole (here SEB1), then the control returns to PEM (also providing the required target execution time .delta..sub.1 to the PEM). Then PEM registers a new event Ev2 in the queue with timestamp t.sub.0-.delta..sub.1.  [0071] It should be noted that in the above example of FIG. 4d and FIG. 5 the order of execution of arbitrary lines of source code is not necessarily preserved. In the example of FIG. 4b the execution of task T' takes place after executing line x of task T and before executing line y of task T. In the simulation model used in the example of FIGS. 4d and 5, the execution of task T' takes places after the execution of the SEB corresponding to the entire first part of task T. In order to take into consideration the effects of preemption on data dependencies between concurrent components, it is sufficient to preempt executions only at access points.  In other words, it does not matter at which line of code a preemption exactly occurs. The only relevant question is between which access points the preemption occurs. This observation allows for a fast simulation while preserving the relevant real-time behavior of the system).
Resmerita fails to teach “...a programmable logic controller...”.
Shimizu teaches ““...a programmable logic controller...” ([page 5 paragraph 3] As shown in FIG. 3, a plurality of PLC simulators 10 (PLCs) that simulate the functions of a plurality of real PLCs (1), PLC (2),..., PLC (n)), a virtual time management server 20 that transmits and receives information to and from the plurality of simulators 10 and manages operations).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the simulation computer for simulating an embedded processor for a machine that uses virtual time and simulates the machining so that as real time operations advance, so does the simulation time while setting the initial execution time to zero as taught by Resmerita with the use of a PLC as the embedded processor as taught by Shimizu because a PLC is merely a specific type of embedded processor typically used to control machinery, and because Shimizu is also interested in performing simulation of a processor executing tasks for controlling a machine it can be considered a simple substitution of one well-known computer component with another.  By combining these elements, it can be considered taking the well-known device of a PLC and using it as a simple substitution of the control computer of Resmerita.

In regards to Claim 19, Resmerita and Shimizu teach the simulation computer for simulating a machine as incorporated by claim 18 above.  Resmerita further teaches “The simulation computer as claimed in claim 18, wherein the predefined execution pattern is based on a real process execution, in which processes were executed by a real machine working in an automated manner via software code on a real programmable logic controller;” (Fig. 4 and 5 and a method of a computer-based simulation of a real time system having an application software to be executed on a target hardware platform, the application software being composed of at least two tasks of different priority and each task having a set of instructions. The novel method comprises: [0008] defining at least one access point for each task at an instruction representing at least one of the following: [0009] an entry point of a task, [0010] an termination point of a task, [0011] an access to shared memory, [0012] an access to a register of the target hardware platform, [0013] a call to a function of the operating system or to a driver function provided by the target platform, [0014] to thereby divide the tasks into instruction blocks; [0015] assigning a target execution time to each of the instruction blocks representing a time required for executing the instruction block on the target system; [0016] performing discrete event simulation using a queue of events, each of which being associated with a task, an access point of a task, and an event timestamp; and; [0017] during a processing of an event, executing the instruction block corresponding to the access point associated with the event without interruption; [0056]In accordance with the principle of discrete event simulation the (simulated) time "hops" from event to event. The execution of code on a powerful computing platform such as a personal computer is typically much faster than the actual execution of the same code on a specific target platform (i.e. the embedded system). The events to be processed can be grouped in two categories: [0057] (1) events related to the execution of the application software (the tasks) and [0058] (2) events related to the simulation of the platform model. [0059] An event in the first category is either an access point execution or the occurrence of an external interrupt. A correct processing of these events ensures that software execution in simulation is close to the real case) “wherein the temporal execution order of the processes and associated starting times in the real process execution correspond to the execution order and the starting times of the processes in the predefined execution pattern” ([0061] FIG. 4a sketches two task functions T and T' which both access a global variable v, in reading and writing, respectively. The source code of the tasks is split as schematically shown in FIG. 4a. Therein, the time periods .delta..sub.1 to .delta..sub.4 denote the execution times (of a specific SEB of a specific task) on the target platform on which the corresponding SEBs should finally be executed. It should be noted that the time periods .delta..sub.1 to .delta..sub.4 typically have different values. The dotted line separating each of the tasks T and T' into two segments illustrates an access point which is set immediately before the access of the global variable. Thus, each of the tasks T and T' is composed of two SEBs, wherein a target execution time period (.delta..sub.1 to .delta..sub.4) is assigned to each SEB; [0070] One can see that every access point is executed at the right time as compared to the execution timing when using the target hardware as illustrated in FIG. 4b. Thus, the simulation model as per the currently discussed example of the present invention preserves the order of accesses to the same shared resource from different tasks. FIG. 5 illustrates the above described simulation order of FIG. 4d using a table that includes the contents of the event queue during the simulation, the event processing actions performed by the discrete event simulator and the corresponding operations of the PEM component).

In regards to Claim 20, Resmerita teaches “A non-transitory computer-readable medium program product encoded with a computer program including program code stored on a machine-readable carrier which, when executed on a computer which corresponds to a simulation computer, causes computer-aided simulation of the operation of a machine working in an automated manner,” (Fig. 1 and 2 shows simulator 10; [0007] a method of a computer-based simulation of a real time system having an application software to be executed on a target hardware platform [0034] The controller software is loaded into the target system which is generally a (e.g., embedded) computing system dedicated for particular types of control applications. This dedicated hardware, denoted as "control unit 20" in FIG. 1, executes the embedded software which determines the behavior of the control unit 20. The control unit 20 receives a set of sensor signals to be processed and provides a set of actuator signals (e.g., a desired motor current) supplied to a plant simulator 10 which emulates the plant to be controlled (e.g., a servo motor, a combustion engine, rudders of an aircraft, etc). The plant simulator 10 simulates the behavior of the real plant by providing appropriate sensor outputs (e.g., an angular position, a temperature value, etc.)) “the computer program comprising: program code for performing simulated control of the machine via the software code on a simulation computer based on a predefined execution pattern, said predefined execution pattern defining a temporal execution order of processes executed by the software code and starting times of processes based on a virtual time...” ((Fig. 4 shows start times for tasks/processes labeled t0, t1, t2, t3 and t4[0037] A novel SIL simulation system and method include a simulation model that enables SIL simulations of embedded systems which are useful for testing real-time properties of the application without relying on detailed hardware simulation; [0038] In discrete-event simulation, the operation of a system is represented as a chronological sequence of events. Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous. The clock skips to the next event time as the simulation proceeds. An event is associated to one or more functions of the simulated system that have to be executed when the event is processed. Furthermore, an event may contain data that is made available to these functions at the time of the event;  [0039] A discrete event simulator maintains a list of events ordered by their timestamps, called an event queue, and a simulation time, which is the timestamp of the event currently being processed. After processing an event, the simulator advances the simulation time to the timestamp of the next event in the queue and processes that event) “...and an execution time of each process in the virtual time being set to zero” ([0038] Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous” and “[0039] In this example, the event queue contains three events E1, E2, and E3. The simulation "hops" from one event to the next) “and program code for starting, during the simulated control of the machine, a next process, which follows an ended process in the temporal execution order, only after a process in a real time of the simulation computer has ended, the virtual time being set to the starting time of the next process at the start of this next process” (Fig. 4 and [0062] FIG. 4b illustrates, as an example, the execution of the two tasks T and T' on the target platform: T is triggered at time t.sub.0 and T' is triggered at time t.sub.1. As task T' is assumed to have higher priority, it preempts the execution of the first part of the code of task T (assuming that t.sub.1<t.sub.0+.delta..sub.1). Thus, the value of the global variable v provided by T' at time t.sub.2 (t.sub.2=t.sub.1+.delta..sub.2) is read by the first task T at time t.sub.4 (t.sub.4=t.sub.0+.delta..sub.1+.delta..sub.2+.delta..sub.3). The smaller boxes within the rectangles representing the tasks T and T' schematically illustrate the execution of single lines of code in the source code of each task; [0071] It should be noted that in the above example of FIG. 4d and FIG. 5 the order of execution of arbitrary lines of source code is not necessarily preserved. In the example of FIG. 4b the execution of task T' takes place after executing line x of task T and before executing line y of task T. In the simulation model used in the example of FIGS. 4d and 5, the execution of task T' takes places after the execution of the SEB corresponding to the entire first part of task T. In order to take into consideration the effects of preemption on data dependencies between concurrent components, it is sufficient to preempt executions only at access points.  In other words, it does not matter at which line of code a preemption exactly occurs. The only relevant question is between which access points the preemption occurs. This observation allows for a fast simulation while preserving the relevant real-time behavior of the system).
Shimizu teaches that a controller can be a programmable logic controller, and thus would be an obvious replacement of the controller of Resmerita.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Resmerita and Shimizu as applied to claim 11 above, and further in view of Dolansky (US 20050102054, hereinafter Dolansky) .

In regards to Claim 15, Resmerita and Shimizu teach the method of simulating a PLC as incorporated by claim 11 above.  Shimizu further teaches “The method as claimed in claim 11, wherein the predefined execution pattern represents ... during at least one of (i) operation of the machine working in an automated manner and (ii) control of the machine working in an automated manner utilizing a programmable logic controller having a predefined computational power” ([page 7 paragraph 3] Here, the step size of each process (the length of the arrow in the figure) is different because the processing capacity of each real PLC and the time for processing an instruction to be executed are different. Also, Because the number of steps and processing time for one scan are different, The operation time until one scan ends is also different. In the illustrated example, in the PLC (1), one scan ends in eight operation times a to h. In (2), seven times a to g, and in PLC (n), a to f.  One scan is completed in six operation times); wherein a predefined processing capacity is considered a predefined computational power.  In addition, Resmerita further teaches “during at least one of (i) operation of the machine working in an automated manner and (ii) control of the machine working in an automated manner” ([0032] task executions are triggered by sensors detecting discrete conditions in the physical environment. This includes periodic time-triggered tasks as well as sporadic event-triggered tasks. Real-time embedded systems are usually characterized by the fact that time plays a central role in the behavior of the system. In this case, the correctness of the system depends not only on the right transformation of input values to output values (which is a property of the software per se) but also on the correct points in time when the corresponding outputs are issued. This behavior is a property of the entire embedded system, which consists of the software and the target platform (hardware and operating system) executing the tasks).
The combination of Resmerita and Shimizu fails to teach “wherein the predefined execution pattern represents a predefined fault case during at least one of (i) operation of the machine working in an automated manner and (ii) control of the machine working in an automated manner utilizing a programmable logic controller having a predefined computational power”.
Dolansky teaches “wherein the predefined execution pattern represents a predefined fault case during at least one of (i) operation of the machine working in an automated manner and (ii) control of the machine working in an automated manner utilizing a programmable logic controller having a predefined computational power” ([0024] According to yet another feature of the invention, the computer can check the application program for formal errors and, if a formal error is detected, can output an error message indicating a location or a type, or both, of the formal error in the application program. With this approach, the application program can be generated, checked and tested without actually machining a test workpiece on the machine tool; [0005] The operating system of numeric controllers is typically a real-time operating system. Numeric controllers can also include control software to convert the instruction steps of the application program to machine-dependent control commands. The term real-time operating system indicates that this conversion takes place in real-time. The real-time operating system together with the control software forms the so-called real-time kernel. The numeric controller hence processes the application program within the real-time kernel).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of using a simulator to simulate the software of a PLC while the PLC is executing the software in real time as taught by Resmerita and Shimizu, with the use of a step that checks if the software on a numerical controller (PLC) is incorporated by a predefined fault case as taught by Dolansky, because it would incorporate the benefits noted by Dolansky, namely that there would not be a need to make a machined part as a test part, thus saving time and money in the materials of not needing to create the test part.  By incorporating these features, it can be considered taking the known method of predetermining if a set of machining instructions will generate a fault when executed by a numerical controller, and applying it to the known simulation system for simulating machining instructions while the real-time execution of the machining instructions is performed in a known way so that before the simulation occurs, the machining software is checked for errors and faults against a hardware platform before the machining software is actually executed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Resmerita and Shimizu as applied to claim 11 above, and further in view of Kube et al.  (US 20090254312, hereinafter Kube).

In regards to Claim 16, Resmerita and Shimizu teach the method of simulating a PLC as incorporated by claim 11 above.  
Resmerita and Shimizu fail to teach “The method as claimed in claim 11, wherein before the processes are executed on the simulation computer in the predefined execution pattern, the method further comprising: checking whether the predefined execution pattern can be executed on a machine that is really working; and generating a fault state if the predefined execution pattern cannot be executed on the machine that is really working”.
Kube teaches “The method as claimed in claim 11, wherein before the processes are executed on the simulation computer in the predefined execution pattern, the method further comprising: checking whether the predefined execution pattern can be executed on a machine that is really working; and generating a fault state if the predefined execution pattern cannot be executed on the machine that is really working”([0004] Computing systems can be tested to verify that requirements for safety and redundancy are met and to discover errors in design/implementation. For example, a testing system can be implemented, such as in a laboratory, that attempts to emulate various commands, instructions, or other environmental information and then measure the response generated by the computing device(s) being tested. The emulated commands, instructions, or other environment information can be embodied as a test case or testing procedure that can be executed by a testing system. [0006] the testing framework can be used to monitor the digital inputs and/or outputs of a programmable logic controller (PLC) and/or determine whether the PLC is performing to its specified behavior. Specifically, the PLC may be analyzed to determine whether it is capable of properly processing control instructions and input signals and/or generating expected output control signals and additional control/feedback information. The data can then be interpreted in the grammar system and/or used as input to a fault isolation engine to determine anomalies in the system under test; [0019] System under test 130 may comprise a computer program, hardware device, and/or a combination of one or more hardware device(s) and computer program(s). For example, the system under test 130 can include an operating system or software application. In another example, the system under test 130 may be a hardware device, such as a programmable logic controller or supervisory control and data acquisition system. As previously discussed, the system under test 130 may be a combination of hardware or software components such as a computing device executing one or more computer programs).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of simulating a machine while the machine is actually executing the same program as the simulator as incorporated by Resmerita and Shimizu with the use of a test system that tests whether a machine that is really working by using a system under test that reflects the actual hardware for execution of the software system and which is capable of producing fault reports when certain errors are encountered on the system under test, as taught by Kube because it would inherit the benefits noted by Kube, that “[0006] the testing framework can be used to monitor the digital inputs and/or outputs of a programmable logic controller (PLC) and/or determine whether the PLC is performing to its specified behavior”, or in other words, a PLC can be tested so that its designed performance matches its actual performance, thus saving costs by knowing beforehand whether the PLC is actually capable of executing the software properly without having to actually install the PLC at a site where it will be implemented.  In other words, this allows a designer/engineer to know without actually installing a system, how its expected performance measures up to its actual performance, and be given feedback when the expected results are not matching with the actual results.  By combining these methods, it can be considered taking the known method of setting up a system under test to simulate the performance before a system is actually installed, and apply it to the known machine simulation system that simulates performance of a machine while the machine is actually executing to achieve the predictable result of a simulation system that executes in real-time with the actual machine, and which is pre-tested on a test bed for a system under test so that the performance of the actual system is pre-known.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116